Citation Nr: 0731378	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  02-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In November 2003, the Board remanded this matter to the RO 
for additional development.  

In a March 2006 decision, the Board denied service connection 
for PTSD.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans' Claims (Court).  
In April 2007, during the pendency of this appeal to the 
Court, his attorney and VA's Office of General Counsel filed 
a joint motion requesting that the Court vacate the Board's 
decision and remand the case for further development and 
readjudication. The Court granted the joint motion later that 
month and returned the case to the Board for compliance with 
the directives specified. 

To comply with the Court's order, the Board is remanding this 
case to the RO via the Appeals Management Center (AMC) in 
Washington, DC. VA will notify the veteran when further 
action, on his part, is required. 


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2006).

In the joint motion, the parties agreed that the Board, in 
its March 2006 decision, did not ensure compliance with the 
November 2003 remand in that there is no evidence that the VA 
attempted to provide further verification of the veteran's 
stressors.  As such, the parties requested that the case be 
remanded to the Board for compliance with the November 2003 
remand instructions.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding "that a remand by this Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, a right to compliance with the remand orders").

In the Board's November 2003 remand, it was noted that the 
veteran's service representative submitted information from 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly the CURR) concerning the veteran's claimed in-
service stressors to the RO.  This information consisted of 
the unit history of the 128th Aviation Company, 11th Aviation 
Battalion, 12th Aviation Group, 1st Aviation Brigade 
(hereinafter, the "128th Aviation Company"), based in Phu 
Loi, Vietnam, for the period of January 1, 1969 to December 
31, 1969.   However, a review of the veteran's service 
personnel records indicates that he was assigned to the 
Headquarters and Headquarters Company (HHC), 11th Combat 
Aviation Battalion, Vietnam between April 10, 1969, and June 
10, 1969, prior to being assigned to the 128th Aviation 
Company. Additionally, in May 2002, the veteran submitted a 
statement to the RO regarding his claimed in-service 
stressors, that, "In April and June 1969 we had enemy probes 
on the perimeter [and] we received sniper fire...I think one 
of the times we received sniper fire was when I was on guard 
duty...between April 12, 1969, and June 30, 1969." Finally, a 
March 2001 VA PTSD examination reflects that the veteran 
provided additional information concerning his claimed in-
service stressors, including that he experienced multiple 
rocket and mortar attacks, witnessed the death of enemy 
soldiers, and injured his hand during a mission in which his 
helicopter was hit by several dozen enemy rounds while 
assigned as a door gunner on a helicopter crew.  

On remand, the RO should ask the JSRRC to provide any 
available information which might corroborate the veteran's 
alleged in-service stressor(s), in particular whether his 
unit was under mortar and rocket attack in the relevant time 
period.

The Board notes that under the prevailing law with regard to 
stressor verification, corroboration of every detail of the 
stressor, including the veteran's personal participation, 
defines "corroboration" far too narrowly. Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).  Thus, records need only imply the 
veteran's participation (i.e., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred). See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).

Also, in the joint motion, the parties pointed out that the 
same VA psychologist provided the last four VA PTSD 
examinations and opinions relied upon by the Board. 
Accordingly (and consistent with comments noted in the joint 
motion), RO should arrange for the veteran to undergo VA 
psychiatric examination, by a physician (M.D.), at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for any scheduled VA 
examination, without good cause, may well result in denial of 
the claim.  See 38 C.F.R. § 3.655 (2006). Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file a copy of any notice(s) of the date and time 
of the examination sent to him by the pertinent VA medical 
facility.

Prior to readjudication of the claim, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim on appeal.  The RO should also invite 
the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice to the appellant meets 
the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-to include 
disability ratings and effective dates, as appropriate.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1. The RO should send the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and 
compliant with the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The corrective notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claim.

2.   The RO should attempt to verify his 
reported in-service stressful experiences 
through all appropriate means.  This 
includes that the RO must prepare a 
letter asking the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
to provide any available information 
which might corroborate the veteran's 
claimed in- service stressors.  The 
veteran served in the U.S. Army between 
October 1968 and October 1970 and was in 
Vietnam between April and September 1969.  
His service number was [redacted].  The 
relevant units of assignment are the 
Headquarters and Headquarters Company 
(HHC), 11th Combat Aviation Battalion, 
12th Aviation Group, 1st Aviation 
Brigade, USARPAC, and the 128th Assault 
Helicopter Company, 12th Aviation Group, 
1st Aviation Brigade, USARPAC.  

Send JSRRC copies of the veteran's 
personnel records showing his service 
dates, duties, and units of assignment, 
and, if the veteran responds with 
additional information concerning his 
claimed in-service stressors, any 
statements provided by the veteran and/or 
his service representative concerning the 
claimed in-service stressors.  Ask JSRRC  
to provide the unit history and morning 
reports (if available) of the HHC, 11th 
Combat Aviation Battalion, 12th Aviation 
Group, 1st Aviation Brigade, for the 
period from April 10, 1969, to June 10, 
1969, and the morning reports (if 
available) of the 128th Assault 
Helicopter Company, 11th Combat Aviation 
Battalion, 12th Aviation Group, 1st 
Aviation Brigade, for the period from 
June 10, 1969, to September 30, 1969.

In addition to the above, the RO must 
include the information provided by the 
veteran in a February 2004 letter that 
was responsive to the Board's November 
2003 remand instructions for more 
specific stressor information. 

3. Following receipt of a response from 
the JSSRC, and/or any other contacted 
entity, the RO should prepare a report 
detailing the nature of any combat action 
(to which a purported stressor is 
related) and/or other in-service 
stressor(s) that it has determined are 
established by the record.  This report 
is then to be added to the claims file.  
If no combat action (referred to above) 
or alleged in-service stressor has been 
verified, then the RO should state so in 
its report and proceed with the 
development requested in paragraph 4.

4.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, or a reasonable time period for 
the veteran's response has expired, the 
RO should arrange for the veteran to 
undergo VA examination by a psychiatrist 
(M.D.), at an appropriate VA medical 
facility. The veteran's entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions. All 
indicated tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all findings 
made available to the examiner, prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

The examiner should clearly identify all 
current psychiatric disability(ies), to 
include a specific determination as to 
whether the individual diagnostic 
criteria of DSM-IV for PTSD are met.  If 
a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's verified stressor(s).

For each diagnosed psychiatric disability 
other than PTSD, the examiner should 
render an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or more probability) that 
such disability is the was caused by or 
had its initial onset during the 
veteran's period of service between 
October 1968 and October 1970, or whether 
this disability was manifested within one 
year after the veteran's separation from 
service in October 1970?

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
service connection for PTSD, in light of 
all pertinent evidence and legal 
authority.

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



